FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2021

                                     No. 04-21-00110-CV

               IN RE GREAT PLAINS MANAGEMENT CORPORATION,

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI19936
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

         The motion to dismiss and motion for attorney’s fees filed by appellee Great Plains
Management Corporation (“Great Plains”) are CARRIED WITH THE APPEAL. Great Plains’s
motion to stay briefing schedule is DENIED. Great Plains’s motion for extension of time to file
its brief is GRANTED. It is ORDERED that Great Plains’s brief is due on or before August 11,
2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court